DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s submission filed 03/04/2021 has been entered. 

Response to Arguments

Applicant's submission filed 03/04/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the 112 rejections of record by clarifying language in claims 16 and 22, and cancelling claims 30 and 31.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the co-encapsulation of iodinated contrast agent and indocyanine green (ICG) and at a particular molar ratio of 1,000:1 to about 10,000:1.  The closest prior art are Jaffray et al. (of record; US 2008/0206131 A1; “Jaffray”), Snow et al. (of record; from IDS; WO 98/48845; “Snow”), and Proulx et al. (of record; 2010 Cancer Res. 70: 7053-7062; “Proulx”).  However, while Jaffray teaches pegylated liposomal carriers co-encapsulating two signal modifying .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618